DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-08-2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites “per a shaping process that provides a jacket gas spray emitted from the spray nozzle parallel to an oil-gas jet” at lines 7-8.  However the only shaping processes disclosed in the specification are for shaping of a workpiece made of glass, not a shaping process that provides a jacket gas spray.  It appears that the phrase added in the instant amendments should refer back to the spray nozzle rather than to the shaping process.  Examiner recommends amending lines 6-10 of claim 1 as follows:
a spray nozzle configured to apply an oil as a lubricant onto the contact surface of the forming tool, wherein the spray nozzle provides a jacket gas spray emitted from the spray nozzle parallel to an oil-gas jet, and wherein the spray nozzle is configured and controlled, per a shaping process
Claim 26 now recites “air jets external to the center that emit air in parallel each other and to the oil air jet that imparts directional stability to the oil-air jet” at lines 8-9.  The specification fails to describe an oil air jet that imparts directional stability to the oil-air jet.  The specification describes air jets that impart directional stability to the oil-air jet, but that is not what the claim currently recites.  If it is intended to recite that the air jets provide the directional stability, Examiner recommends amending lines 8-9 of claim 26 as follows:
comprises air jets external to the center that emit air in parallel to each other and to the oil-air jet and that impart directional stability to the oil-air jet so as to provide a full surface covering layer of the oil on

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “emit air in parallel each other”.  This does not make grammatical sense.  It appears the phrase should read --emit air in parallel to each other--.  See also the rejection of claim 26 under 35 USC 112(a) above.
Claim 26 recites “the oil air jet that imparts directional stability to the oil-air jet” at lines 8-9.  It is unclear how the oil air jet imparts directional stability to itself. See also the rejection of claim 26 under 35 USC 112(a) above.

Response to Arguments
Applicant’s arguments filed 05-09-2022, with respect to claims 1-23 and 26 have been fully considered and are persuasive.  The rejections of 02-08-2022 have been withdrawn. However the instant amendments raise new issues under 35 USC 112 as described above.
There are currently no prior art rejections.  If claims 1 and 26 were amended as recommended above, the claims would be in condition for allowance.
Examiner placed calls to Applicant’s representative Edward McMahon on 08-02-2022 and 08-04-2022 in an effort to discuss a possible Examiner’s Amendment, but there were no answers, and Examiner’s voicemail was not returned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741